Reversed and Remanded and Opinion filed February 6, 2003








Reversed and Remanded and Opinion filed February 6,
2003.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-01140-CV
____________
 
WESTERN ATLAS INTERNATIONAL, INC., Appellant
 
V.
 
SUZETTE MOORE JONES, DIANE B. REINKEMEYER, SARAH MARIE
REINKEMYER AND GREGORY ALLEN REINKEMEYER, Appellees
 

 
On
Appeal from the 80th District Court
Harris
County, Texas
Trial
Court Cause No. 00-61370
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed September 16, 2002.  
On January 28, 2003,  the parties filed an agreed motion
to reverse the judgment and remand the cause to the trial court for further
action in accordance with the parties= settlement agreement.  See Tex. R. App. P. 42.1. 
The motion is granted.
Accordingly, the judgment is reversed and the cause remanded
to the trial court for further action in accordance with the parties= settlement agreement.




 
PER CURIAM
 
Judgment rendered and Opinion
filed February 6, 2003.
Panel consists of Justices Yates,
Hudson, and Frost.